EXAMINER'S COMMENT

The rejection of claims 31-44 under 35 USC 112 1st ¶ as not enabled is withdrawn in light of applicants arguments and evidence presented in the interview dated 12/7/2020.

Terminal Disclaimer
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/747,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The claimed cells are not taught or rendered obvious by the prior art.  Although the prior art teaches expression of CARs in, e.g., macrophages (Shiku et al 2013, of record), the prior art does not teach such cells expressing the specific CARs instantly recited.  Given the state of art regarding expression of CARs in macrophage-type cells at the type of filing (see the Office Actions dated 10/29/2020 and 7/8/2020), the skilled artisan would not have had a reasonable expectation of success in expressing CARs in the macrophage/monocyte cells as instantly claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633